            Case 5:20-cv-05799-LHK Document 448-1 Filed 01/12/21 Page 1 of 9




     JEFFREY B. CLARK
 1
     Acting Assistant Attorney General
 2   JOHN V. COGHLAN
     Deputy Assistant Attorney General
 3   AUGUST E. FLENTJE
     Special Counsel to the Assistant Attorney General
 4
     ALEXANDER K. HAAS
 5   Branch Director
     DIANE KELLEHER
 6   BRAD P. ROSENBERG
 7   Assistant Branch Directors
     ELLIOTT M. DAVIS
 8   STEPHEN EHRLICH
     JOHN J. ROBINSON
 9   ALEXANDER V. SVERDLOV
10   M. ANDREW ZEE
     Trial Attorneys
11   U.S. Department of Justice
     Civil Division - Federal Programs Branch
12   1100 L Street, NW
13   Washington, D.C. 20005
     Telephone: (202) 305-0550
14
     Attorneys for Defendants
15

16

17                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
18
                                   SAN JOSE DIVISION
19

20    NATIONAL URBAN LEAGUE, et al.,                     Case No. 5:20-cv-05799-LHK
21
                     Plaintiff,                          DECLARATION OF
22                                                       MEGAN HELLER
              v.
23

24
      WILBUR L. ROSS, JR., et al.,

25                   Defendants.
26

27

28
               Case 5:20-cv-05799-LHK Document 448-1 Filed 01/12/21 Page 2 of 9




 1        I, MEGAN HELLER, make the following Declaration pursuant to 28 U.S.C. § 1746, and
 2   state that under penalty of perjury the following is true and correct to the best of my knowledge
 3   and belief:
 4        1.        I am the Chief of the General Litigation Division, Office of the General Counsel
 5   (OGC), U.S. Department of Commerce (DOC or Department), and have served in that (or in an
 6   acting) capacity since February 2020. In my capacity as Chief, I assist, oversee, or am directly
 7   responsible for, document production in litigation involving the Department and all of its bureaus.
 8   In this capacity, I consult with DOC and bureau counsel and Department of Justice attorneys
 9   regarding production of DOC documents. I submit this declaration to comply with the court’s
10   January 11, 2021, order [ECF 444].
11        2.        The statements contained in this declaration are based upon my personal
12   knowledge, and upon information provided to me in my official capacity.
13        3.        This declaration addresses the Court’s January 11, 2021 order (ECF 444).
14        4.        The documents collected over the course of this litigation reflect three broad
15   categories: e-mails from custodians in the Department of Commerce Office of the Secretary (OS),
16   e-mails from custodians in the Census Bureau, and documents compiled and provided directly by
17   Census staff in response to plaintiffs’ Requests for Production.
18        5.        E-mails for OS and Census Bureau custodians were identified for potential
19   responsiveness using the search terms from the combined sixteen searches proposed by Plaintiffs
20   and two searches proposed by Defendants, as described in Defendants’ filings, ECF Nos. 376-2
21   ¶ 6; 437 at 6. Materials responsive to those terms were subsequently screened for privilege using
22   the litigation screen identified in ECF No. 441 at 7-8. Additionally, some materials were subject
23   to further responsiveness and privilege review as described in ECF No 408-1 ¶¶ 6-13.
24        OS Custodians
25        6.        On Monday, November 16, 2020, the first business day following the Court’s
26   November 13, 2020 case management conference, I e-mailed the Office of the Chief Information
27   Officer (OCIO) for the Office of the Secretary requesting all e-mails dating from May 11, 2020,
28   to the present for Secretary Wilbur Ross, Deputy Secretary Karen Dunn Kelley, Michael Walsh,
               Case 5:20-cv-05799-LHK Document 448-1 Filed 01/12/21 Page 3 of 9




 1   and Daniel Risko. Those e-mail files were received on November 17, 2020, and subsequently
 2   provided to the Department of Commerce’s Relativity contractor for uploading into the Relativity
 3   platform.
 4        7.        I have subsequently requested and received updates of those e-mail files on
 5   November 23, 2020, December 14, 2020, and January 12, 2021. Each of those updates gathered
 6   materials generated from the end date of the prior request up to the date of the request. I understand
 7   that the December 14 e-mails are still threading and undergoing searches, and the January 12 e-
 8   mails have been received and are being downloaded.
 9        Census Custodians
10        8.        On November 16 and 17, 2020, I e-mailed the Census Bureau Office of Information
11   Security (OIS) to request all documents and e-mails dating from May 11, 2020 to the present for
12   the following custodians: Director Steven Dillingham, Ron Jarmin, Enrique Lamas, Christa Jones,
13   Al Fontenot, Kathleen Styles, Michael Thieme, Deb Stempowski, Jennifer Reichert, Pat Cantwell,
14   Deirdre Bishop, Barbara LoPresti, John Abowd, Victoria Velkoff, Karen Battle, Timothy Olson,
15   James Christy, and Ben Overholt.
16        9.        On November 20, 2020, I e-mailed OIS to request documents, in addition to those
17   listed in paragraph 8, from Nathanial Cogley, Earl Mayfield, and Colleen Holzbach for the same
18   date rages.
19        10.       OIS informed us that, as the Census Bureau is on a different network from the
20   Department of Commerce and the file sizes were so large, it would be impossible to transfer the
21   files electronically, and we would have to arrange for an external drive to be provided to the Census
22   Bureau and sent via overnight delivery from Suitland, Maryland, to our Relativity contractor’s
23   receiving data center in New Jersey. On November 23, 2020, the files for the custodians identified
24   in paragraphs 8 and 9 above were copied to an external drive and shipped, and that drive was
25   delivered to the data center on November 24, 2020. While downloading and processing the files
26   began upon receipt, I understand that the Thanksgiving holiday may have somewhat delayed that
27   process.
28
             Case 5:20-cv-05799-LHK Document 448-1 Filed 01/12/21 Page 4 of 9




 1        11.       On November 25, 2020, I e-mailed OIS to request documents from Ali M. Ahmad
 2   and Christopher Stanley spanning the same date range.
 3        12.       On December 2, 2020, it came to my attention that files had inadvertently not been
 4   provided for Enrique Lamas, Deborah Stempowski, Jennifer Reichert, Pat Cantwell, Deirdre
 5   Bishop, Barbara LoPresti, and Karen Battle. On December 3, I requested that OIS provide files
 6   for those custodians, along with files for Steven Smith, James Treat, Michael Sprung, and Adam
 7   Korzeniewski for the same date range. The documents again had to be loaded to an external hard
 8   drive and shipped to New Jersey.
 9        13.       On December 14, 2020, I requested that updated e-mail files be provided from
10   November 20, 2020 to the present for the full list of 27 Census Bureau custodians. OIS confirmed
11   that the updated files had been pulled on December 16, 2020, current as of that date.
12        14.       On December 22, 2020, I discovered that the updated files were missing for
13   Victoria Velkoff, James Christy, and Enrique Lamas; when I contacted Census OIS, I was
14   informed that they were having difficulty transferring the files electronically again.
15        15.       On December 24, 2020, I became aware that, while instructions had been given to
16   collect the emails of Timothy Olson in the original collection of documents, his actual e-mail (.pst)
17   file was inadvertently missing. Upon realizing that Mr. Olson’s e-mail file had inadvertently not
18   been included, I reached out to OIS immediately to confirm that his files could be provided
19   promptly with the updated e-mail files.
20        16.       The external drive with the updated Census e-mails and Olson’s original emails
21   from May through November 2020 was shipped to the contractor on December 30, 2020, and
22   delivered on December 31. I understand that file processing was delayed by the New Year’s
23   holiday and the weekend, and that these e-mails are still in the process of threading and having
24   term searches run.
25        17.       On January 5, 2021, I contacted the Census OIS to request the following: e-mails
26   from the rumors@census.gov account from July 29, 2020 to the present; e-mails from the accounts
27   of the six Census Bureau Regional Directors dating from July 29, 2020 to the present; updated e-
28   mails for the Census custodians from December 16, 2020 to the present. These were shipped from
             Case 5:20-cv-05799-LHK Document 448-1 Filed 01/12/21 Page 5 of 9




 1   Census on January 8, and, after a shipping delay, delivered to the data center in New Jersey on
 2   January 12, 2021.
 3         18.        With respect to Mr. Lamas specifically, his emails (except for the ones excluded by
 4   the screen methodologies identified in paragraph 4) for the time period from May 11, 2020 to
 5   December 16, 2020, were produced to Plaintiffs on December 31, 2020, and January 12, 2021. Mr.
 6   Lamas’ emails covering the time period of December 16, 2020 through the end of his service at
 7   the Census Bureau are being prepared for processing and production. Mr. Lamas retired from
 8   federal service effective January 1, 2021, so I do not anticipate needing to conduct any additional
 9   updated collections for his emails.
10       Census Documents
11         19.        In addition to emails from Census Bureau custodians, Census Bureau personnel
12   also manually collected additional documents responsive to Plaintiffs’ Requests for Production.
13   These documents have been loaded by Census decennial staff to the Commerce secure file
14   collaboration site (“Kiteworks”) in stages from November to the present. I have in turn transferred
15   those documents to our Relativity contractor for loading into the Relativity workspace for review
16   and/or production. Those documents are described below. Where appropriate, the documents
17   underwent review by the Census Bureau’s Disclosure Review Board prior to release.
18         20.        The presentations by the Census Integration Group (CIG) are stored on a secure
19   SharePoint site and the custodian is Deidre Hicks. The following categories of CIG presentations
20   were uploaded to the Kiteworks site, transferred to Relativity, and, have since been produced to
21   Plaintiffs:
22                 a. 10 CIG Deck presentations related to ACO Closeout were loaded on December 10,
23                    2020
24                 b. One CIG Deck presentation related to 2020 Census Archiving was uploaded on
25                    December 8
26                 c. Three CIG Deck presentations related to Count Question Resolution were uploaded
27                    on December 8
28                 d. Six CIG presentations related to Communications were uploaded on December 14
     Case 5:20-cv-05799-LHK Document 448-1 Filed 01/12/21 Page 6 of 9




 1     e. One CIG presentation related to Count Review was uploaded on December 14
 2     f. Two CIG presentations related to Coverage Improvement were uploaded on
 3        December 14
 4     g. Six CIG presentations related to Decennial Field Quality Monitoring (DFQM) were
 5        uploaded on December 14
 6     h. One CIG presentation related to Census Evaluations, Experiments, and Operational
 7        Assessments was uploaded on December 14
 8     i. Six CIG presentations related to Enumeration at Transitory Locations were
 9        uploaded on December 14
10     j. 13 CIG Presentations related to late Group Quarters Enumeration were uploaded
11        on December 14
12     k. 17 CIG Presentations related to the Presidential Memorandum were uploaded on
13        December 14
14     l. Six CIG Presentations related to Remote Alaska were uploaded on December 14
15     m. Nine CIG presentations related to Service Based Enumeration were uploaded on
16        December 14
17     n. Four CIG Presentations related to Update Enumerate were uploaded on December
18        14
19     o. Six CIG Presentations related to Island Areas were uploaded on December 17
20     p. Eight CIG presentations related to Decennial Service Centers were uploaded on
21        December 9
22     q. 78 Census Self-Response Daily Report CIG presentations related to were uploaded
23        on December 10 and 11
24     r. Eight CIG presentations related to Field Ops were uploaded on December 10
25     s. One CIG presentation related to Group Quarters Quality Assurance was uploaded
26        on December 9
27     t. One CIG presentation related to Master Address File (MAF) Enhancement was
28        uploaded December 10
     Case 5:20-cv-05799-LHK Document 448-1 Filed 01/12/21 Page 7 of 9




 1     u. One CIG presentation related to orderly shutdown was uploaded on December 10
 2     v. One CIG presentation related to guidance following the September 5, 2020 court
 3        order was uploaded December 10
 4     w. One CIG presentation related to end of operations was uploaded December 8
 5     x. One CIG presentation related to the Replan was uploaded December 8
 6     y. Five CIG presentations related to Mobile Questionnaire Assistance were uploaded
 7        December 10
 8     z. 37 CIG presentations related to NRFU were uploaded December 10
 9     aa. 19 CIG presentations related to NRFU were uploaded December 8
10     bb. 12 CIG presentations related to NRFU were uploaded December 9
11     cc. One CIG presentation related to NRFU Quality Assurance was uploaded December
12        10
13     dd. Four CIG presentations related to NRFU Soft Launch were uploaded December 8
14     ee. One CIG presentation related to Off Campus Student Record Collection was
15        uploaded December 10
16     ff. One CIG presentation related to Redistricting was uploaded December 8
17     gg. Four CIG presentations related to Residual Coding were uploaded December 11
18     hh. Four CIG presentations related to Risks were uploaded December 11
19     ii. 48 CIG presentations related to Self-Response were uploaded December 9
20     jj. 21 CIG presentations related to Self-Response were uploaded December 10
21     kk. 6 CIG presentations related to Update Leave were uploaded December 10
22     ll. 10 CIG presentations related to the Post-Enumeration Survey were uploaded on
23        December 29
24     mm. Six CIG presentations related to Island Areas were uploaded on December 29
25     nn. Five CIG presentations related to Demographic Analysis Estimates, ACO Closeout,
26        the Privacy/Accuracy Tradeoff, Device Decommissioning, and the Post-
27        Enumerative Survey were uploaded on December 31, 2020.
28
            Case 5:20-cv-05799-LHK Document 448-1 Filed 01/12/21 Page 8 of 9




 1        21.      All of these materials have since been produced to Plaintiffs, following review by
 2   the Disclosure Review Board (DRB) when necessary.
 3        22.      The custodian for the Data Quality Executive Governance Group (“EGG”)
 4   documents is Jennifer Ortman. Materials related to the Data Quality EGG were uploaded to
 5   Kiteworks on the following days:
 6              a. 12 documents related to the Data Quality EGG were uploaded November 25
 7              b. One document related to the Data Quality EGG was uploaded November 30
 8              c. Four documents related to the Data Quality EGG were uploaded December 10
 9              d. 28 documents related to the Data Quality EGG were uploaded were uploaded
10                 December 14
11              e. Six documents related to the Data Quality EGG were uploaded on January 11, 2021.
12        23.      All of these materials have since been produced to Plaintiffs, following review by
13   the DRB when necessary.
14        24.      The custodian for briefing materials presented to the Department of Commerce is
15   Robin Wyvill. The custodian for the Census post-processing schedule is Barbara LoPresti.
16   Michael Thieme and Barbara LoPresti are the custodians for documents related to anomalies.
17   Materials reflecting the Census post-processing schedule, anomaly trackers, and presentations to
18   the Department of Commerce were uploaded to Kiteworks on the following days:
19              a. 84 briefing decks were uploaded on November 23, 2020.
20              b. Three briefing decks were uploaded on December 2, 2020.
21              c. 162 documents related to anomalies and post-processing were uploaded on
22                 December 11, 2020.
23              d. 84 briefing decks, schedules, and anomaly trackers were uploaded on December
24                 29, 2020.
25              e. 16 Anomaly Trackers were uploaded on December 29, 2020.
26              f. Nine additional anomaly trackers were uploaded on December 30.
27              g. Five items including a presentation regarding backend processing, an anomaly
28                 tracker, and scheduling documents were uploaded on January 7, 2021.
             Case 5:20-cv-05799-LHK Document 448-1 Filed 01/12/21 Page 9 of 9




 1         25.      All of these materials have been produced to Plaintiffs.
 2         26.      The custodian for the Risk documents is Deidre Hicks. Two hundred and five (205)
 3   Risk documents were uploaded to Kiteworks on November 25, 2020. All of these materials were
 4   produced to Plaintiffs.
 5         27.      The custodian for documents related to the Presidential Memorandum is John
 6   Abowd. Two hundred twenty-seven (227) documents related to the Presidential Memorandum
 7   were uploaded to Kiteworks on December 11, 2020. All of these materials were produced to
 8   Plaintiffs.
 9

10   I have read the foregoing and it is all true and correct.
11   DATED this 12th day of January, 2021
12

13

14
     MEGAN              Digitally signed by
                        MEGAN HELLER

15
     HELLER             Date: 2021.01.13
                        01:24:17 -05'00'
     ______________________________________
     MEGAN HELLER
16
     Chief, General Litigation Division
17   Office of the General Counsel
     United States Department of Commerce
18

19

20

21

22

23

24

25

26

27

28
